TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00008-CV


                                       In re Phillip G. Scott


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a); see

also Tex. Code Crim. Pro. art. 32.01(a) (providing dismissal occurs if defendant is not indicted

“on or before the last day of the next term of the court which is held after the defendant's

commitment or admission to bail or on or before the 180th day after the date of commitment or

admission to bail, whichever date is later”).



                                                __________________________________________
                                                Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: January 12, 2022